Citation Nr: 1715720	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  16-62 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for osteoarthritis of the thoracic spine. 

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity associated with osteoarthritis of the thoracic spine.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity associated with osteoarthritis of the thoracic spine.

4.  Entitlement to an effective date earlier than December 21, 2015 for the award of a 30 percent rating for hepatitis A with stomach issues, to include status post gallbladder removal. 

5.  Entitlement to an effective date earlier than April 6, 2016 for the award of a 10 percent rating for a surgical scar, status post gallbladder removal. 

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected hepatitis A with stomach issues, to include status post gallbladder removal. 

7.  Entitlement to service connection for a left eye disability.

8.  Entitlement to service connection for a pancreas disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1943 to February 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2016, May 2016, January 2017, and February 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  The Veteran also testified before a hearing officer at the RO in June 2016.  Transcripts of both hearings are of record.  

There is some confusion in the record as to the proper characterization of the Veteran's claims for earlier effective dates.  Service connection for a surgical scar was granted in a February 2016 rating decision with an initial noncompensable (0 percent) evaluation assigned effective December 3, 2013.  The Veteran then filed a notice of disagreement (NOD) in February 2016 objecting to the current rating for hepatitis A.  As this condition was not addressed in the February 2016 rating decision, the NOD serves as a claim for an increased rating.  The Veteran also filed a NOD in March 2016 initiating an appeal for an initial compensable rating for the surgical scar.  In May 2016, the RO issued another rating decision granting increased ratings for both the hepatitis A and scar disabilities.  The Veteran responded with a NOD in June 2016, this time objecting to the effective date assigned the increased ratings.  He testified before the RO in June 2016 and clarified his disagreement was with the assigned effective dates for the increased ratings.  Despite this testimony, the December 2016 statement of the case (SOC) characterized the issues on appeal as claims for increased ratings for hepatitis A and the surgical scar, though the assigned effective dates were also addressed later in the analysis section of the document.  The Veteran perfected the appeal and it was certified to the Board as claims for earlier effective dates for the award of increased ratings for hepatitis A and a surgical scar.  The Veteran further testified before the Board in March 2017 that he was satisfied with the current 30 percent and 10 percent evaluations for hepatitis A and the scar, respectively, and he was only pursuing the claims for earlier effective dates.  The Board has therefore characterized the issues on appeal as entitlement to earlier effective dates for the award of increased ratings for hepatitis A and a surgical scar and will proceed accordingly. 

The Veteran filed a formal claim for entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) in February 2017.  The Agency of Original Jurisdiction (AOJ) is continuing to develop evidence in support of this claim and it has not been adjudicated.  The Board does not have jurisdiction over the claim for TDIU and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

In April 2017, the Veteran submitted additional evidence in support of his claims along with waiver of additional AOJ adjudication.  Thus, the Board will adjudicate the claims on the merits with consideration of the complete evidentiary record.  See 38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c ).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to December 28, 2016, the Veteran's thoracic spine disability manifested orthopedic impairment with painful limited motion with forward flexion greater than 30 degrees and a combined range of motion of 90 degrees without incapacitating episodes requiring bed rest prescribed by a physician.

2.  From December 28, 2016, the Veteran's thoracic spine disability manifested orthopedic impairment with  painful limited motion most nearly approximating forward flexion to 30 degrees or less without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

3.  The Veteran's thoracic spine disability manifests neurological impairment of the bilateral lower extremities that most nearly approximates moderate incomplete paralysis of the sciatic nerves.

4.  The Veteran's claim for an increased rating for hepatitis A with stomach issues, to include status post gallbladder removal, was received on December 8, 2015. 

5.  The evidence establishes an increase in the service-connected hepatitis A residuals more than one year prior to December 8, 2015.  

6.  The Veteran's claim for service connection for a surgical scar associated with the removal of his gallbladder was received on December 13, 2013. 

7.  The evidence establishes an increase in the service-connected surgical scar more than one year prior to December 13, 2013.  

8.  The Veteran's GERD was incurred secondary to service-connected hepatitis A with stomach issues.

9.  A chronic left eye disability was not noted on the Veteran's examination for enlistment; it did not clearly and unmistakably exist prior to active duty service.

10.  The Veteran's large-angle alternating exotropia of the left eye is etiologically related to active duty service.

11.  The Veteran does not have a chronic pancreas disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for osteoarthritis of the thoracic spine prior to December 28, 2016 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  The criteria for a rating of 40 percent, but not higher, for osteoarthritis of the thoracic spine from December 28, 2016 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.

3.  The criteria for an initial rating higher than 20 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8520.

4.  The criteria for an initial rating higher than 20 percent for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8520.

5.  The criteria for an effective date of December 8, 2015, but not earlier, for the award of a 30 percent rating for hepatitis A with stomach issues, to include status post gallbladder removal, are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.

6.  The criteria for an effective date of December 13, 2013, but not earlier, for the award of 10 percent rating for surgical scar, status post gallbladder removal, are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.

7.  Service connection for GERD as secondary to service-connected hepatitis A with stomach issues is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

8.  Service connection for large-angle alternating exotropia of the left eye is warranted.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 3.303.  

9.  A chronic pancreas disability was not incurred in or aggravated by active duty service or a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).





Increased Rating Claims

The Veteran contends that increased ratings are warranted for the service-connected osteoarthritis of the thoracic spine and associated radiculopathy.  Service connection for a back condition was granted in a February 2016 Board decision.  The RO implemented the award of service connection in a February 2016 rating decision and assigned an initial 10 percent evaluation effective December 13, 2013.  The Veteran disagreed with the initial rating assignment in a February 2016 NOD.  The current 20 percent evaluation was assigned in a May 2016 rating decision effective from the original date of service connection, December 13, 2013.  Service connection was also awarded for radiculopathy of the lower extremities associated with the back disability in a February 2017 rating decision.  Separate 20 percent evaluations were granted for each lower extremity effective June 29, 2016.  The criteria for the evaluation of disabilities of the spine provides that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343.  Therefore, the disability ratings assigned to the Veteran's radiculopathy are part of the claim for an increased initial rating for thoracic spine disability and are properly before the Board.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's orthopedic impairment associated with the thoracic spine disability is currently rated as 20 percent disabling under Diagnostic Code 5242, pertaining to degenerative arthritis of the spine, and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar or entire spine is fixed in flexion or extension and the ankylosis results in certain enumerated impairments.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (5).

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

During the period prior to December 28, 2016, the Board finds that an initial rating in excess of 20 percent is not warranted for the service-connected osteoarthritis of the thoracic spine.  Private and VA treatment records dated during the claims period contain little reference to the Veteran's back condition, aside from noting the presence of chronic low back pain.  With respect to limitation of motion, the Veteran demonstrated forward flexion to 40 degrees and a combined range of motion to 90 degrees after repetitive use upon VA examination in April 2016.  X-rays performed in conjunction with the April 2016 VA examination showed degenerative changes of the thoracic spine that were characterized as mild.  The Veteran's thoracolumbar spine also manifested guarding and muscle spasm without an abnormal gait or abnormal spinal contour.  These findings are consistent with the current 20 percent evaluation under the general rating formula

The functional impairment associated with the thoracic spine disability prior to December 28, 2016 is also contemplated by the current 20 percent rating.  The Veteran reported during the April 2016 VA examination that he experienced increased pain in his back in the morning and spent approximately 45 minutes per day stretching his back and performing exercises.  The service-connected back disability was also found to cause a disturbance in locomotion and interfered with sitting and standing.  The VA examiner found that the Veteran's thoracic spine motion was additionally limited after repetitive use and resulted in a 10 degree loss of flexion.  However, the Board notes that the range of motion recorded by the VA examiner after repetitive use and with consideration of pain is reported above and is consistent with a 20 percent evaluation.  The April 2016 examiner also determined that the Veteran's back pain during motion testing did not result in or cause functional loss.  The Board therefore finds, with consideration of all relevant functional factors including the Veteran's statements describing his symptoms, that his disability most nearly approximates a 20 percent evaluation during the period prior to December 28, 2016. 

Turning to the period beginning December 28, 2016, the Board finds that an increased 40 percent evaluation is warranted for the orthopedic impairment of the service-connected thoracic spine disability.  During a VA examination on December 28, 2016, the Veteran was unable to perform range of motion testing due to general instability.  Although range of motion was not done at that time, during the most recent VA examination in March 2017, the Veteran was able to forward flex the thoracolumbar spine to 10 degrees with a combined range of motion to 60 degrees.  These findings are consistent with a 40 percent evaluation under the general rating formula with forward flexion limited to 30 degrees or less.  Although VAMC treatment records, including neurological examinations in July 2016, confirm that the Veteran's instability, gait, and balance issues are not due to the service-connected back condition, the Board finds that the award of a 40 percent evaluation for the thoracic spine disability from December 28, 2016 is appropriate.  There is no evidence indicating the Veteran's range of motion findings in December 2016 would have significantly differed from those recorded in March 2017.  Additionally, the inability to perform range of motion, albeit primarily due to nonservice-connected causes, certainly indicates that the Veteran's spine condition manifested some worsening when compared to the April 2016 VA examination findings.  The Board will therefore resolve all reasonable doubt in favor of the Veteran and find that an increased 40 percent rating is appropriate from December 28, 2016.  

The Board also finds that a rating in excess of 40 percent is not appropriate during this period, even with consideration of various functional factors-such as weakened movement, excess fatigability, incoordination, or pain.  A 50 or 100 percent rating for spinal disease is only assigned with unfavorable ankylosis of the thoracolumbar spine.  The record contains the report of a February 2008 chest X-ray containing some "findings suggestive of ankylosing spondylitis of the thoracic spine;" however, this evidence is not sufficient to establish the presence of actual ankylosis.  First, the report is dated from 2008, five years before the effective date of service connection for the thoracic spine disability.  Second, the X-ray report notes that clinical correlation is necessary to confirm the diagnosis of ankylosing spondylitis, and in this case, there is no such correlation.  None of the Veteran's  treating or examining providers have ever diagnosed ankylosing spondylitis or any other form of spinal ankylosis.  In fact, the April 2016, December 2016, and March 2017 VA examiners all specifically found that the there was no ankylosis of the thoracolumbar spine even when the Veteran was unable to perform range of motion or repetitive testing.  Finally, the Veteran is service-connected only for osteoarthritis of the thoracic spine and as noted above, no competent medical professional has ever actually diagnosed the presence of ankylosis or ankylosing spondylitis of the Veteran's thoracolumbar spine.  It is therefore clear that the service-connected back disability does not manifest ankylosis. 

Although the Board must consider functional factors when determining the impairment manifested by orthopedic disabilities, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board cannot conclude that the Veteran's disability most nearly approximates ankylosis when he clearly retained some useful motion of the thoracolumbar spine throughout period beginning December 28, 2016.  The Board finds that the competent evidence of record establishes that the Veteran's thoracolumbar spine was not ankylosed, and a rating in excess of 40 percent is not warranted based on limitation of motion and functional factors at any time during the claims period. 

The Board has also considered whether higher ratings are warranted due to intervertebral disc disease.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for rating intervertebral disc syndrome, increased evaluations are warranted for intervertebral disc disease manifesting incapacitating episodes of a certain frequency and duration during the last 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  In this case, neither the Veteran's testimony nor the objective medical evidence support a finding of incapacitating episodes of back pain.  The Veteran testified during the March 2017 hearing that he experienced increased back pain in the mornings that required him to lie on the floor and perform stretching exercises.  He did not, however, testify that his back pain left him unable to get out of bed.  Additionally, review of the Veteran's private and VA treatment records is wholly negative for instances of doctor-prescribed bedrest.  An increased rating is therefore not warranted at any time during the claims period based on intervertebral disc disease.

The evidence establishes that the Veteran's orthopedic impairment associated with the service-connected disability most nearly approximates a 20 percent rating prior to December 28, 2016 and an increased 40 percent evaluation thereafter.  The Board must now consider whether increased initial ratings are warranted for the service-connected radiculopathy of the lower extremities.  The general rating formula provides for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Veteran is currently in receipt of separate 20 percent evaluations for radiculopathy of each lower extremity under Diagnostic Code 8520 based on the degree of complete or incomplete paralysis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  Complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost warrants a maximum 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The competent medical evidence clearly establishes that the Veteran's service-connected radiculopathy of the lower extremities most nearly approximates the current 20 percent evaluations consistent with moderate incomplete paralysis of the sciatic nerves.  The December 2016 and March 2017 VA examiners clearly identified moderate symptoms of bilateral radiculopathy and diagnosed moderate incomplete paralysis of the sciatic nerves.  Muscle strength of the legs was reduced at both examinations, but sensation was intact.  Deep tendon reflexes were reduced and hypoactive at the December 2016 VA examination, though they were normal at the March 2017 VA examination four months later.  The Veteran has not provided any lay statements specifically describing the symptoms and impairment associated with his radiculopathy.  Thus, based on the competent medical evidence, the service-connected radiculopathy of the lower extremities is consistent with moderate incomplete paralysis of the sciatic nerves. 
  
The record also contains evidence of nonservice-connected neurological impairment of the Veteran's lower extremities.  As noted above, in July 2016, the Veteran was provided VAMC neurological consultations for complaints of gait unsteadiness, poor balance, and vertigo.  The examining neurologists concluded that the Veteran's deficits were multifactorial in nature and most likely due to a combination of aging-related posterior column changes, reduced vision input, and peripheral neuropathy.  Upon examination, the Veteran manifested diminished vibratory sense, a loss of temperature sensation, and trace edema of the lower extremities.  A brain MRI also showed atrophy and mild chronic small vessel ischemia.  These findings were associated with age-related conditions and there is no indication they are due to the service-connected thoracic spine disability or associated radiculopathy.  

When it is not possible to separate the effects of a service-connected disability from a nonservice-connected condition, the Board must attribute all signs and symptoms to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if the record does not contain competent evidence separating the symptoms associated with the service-connected radiculopathy from the nonservice-connected neurological impairment of the lower extremities, the Board must consider the entirety of the impairment when determining the correct service-connected evaluation.  In this case, the Board finds that the record contains adequate competent evidence separating the symptoms of the service and nonservice-connected conditions.  As described above, the Veteran's nonservice-connected posterior column changes and peripheral neuropathy manifest diminished vibratory sense, a loss of temperature sensation, and trace edema of the legs.  Aside from decreased reflexes at the December 2016 VA examination, none of these findings were reflected in the VA examination reports and treatment records as associated with the service-connected radiculopathy.  The 20 percent evaluation and findings of moderate incomplete paralysis of the sciatic nerve are instead based on separate and distinct manifestations, including the Veteran's complaints of pain and reduced strength.  The Board therefore finds that the record contains competent evidence separating the effects of the Veteran's disabilities manifested by neurological impairment of the lower extremities.  

In sum, the Board finds that initial ratings higher than 20 percent are not appropriate under Diagnostic Code 8520 for radiculopathy of each lower extremity throughout the claims period.  The service-connected osteoarthritis of the thoracic spine is contemplated by the currently assigned 20 percent evaluation for orthopedic impairment prior to December 28, 2016 and an increased 40 percent rating, but not higher, from that date.  The Board has considered whether there is any other schedular basis for granting higher ratings but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any increased ratings other than those granted above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Earlier Effective Date Claims

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.   Hazan v. Gober, 10 Vet. App. 511 (1997).  


Hepatitis A with Stomach Issues 

Service connection for hepatitis A with stomach issues, to include status post gallbladder removal, was granted in a November 2014 rating decision.  An initial 10 percent evaluation was assigned effective December 13, 2013.  The Veteran filed a claim for an increased rating for the service-connected hepatitis A on December 8, 2015.  An increased 30 percent evaluation was subsequently assigned in a May 2016 rating decision, effective December 21, 2015.  The Veteran contends the award of a 30 percent rating for hepatitis A and its residuals should be the original date of service connection: December 13, 2013.

After review of the record, the Board finds that an earlier effective date of December 8, 2015 is warranted for the award of an increased 30 percent rating for the Veteran's hepatitis A.  The Veteran's claim for an increased rating was received on that date and the evidence establishes his disability increased in severity and met the criteria for a 30 percent evaluation more than one year prior to the claim.  See 38 C.F.R. § 3.400(o).  The Veteran's hepatitis A with stomach issues, status post gallbladder removal, is rated under Diagnostic Code 7318 for removal of the gallbladder.  38 C.F.R. § 4.114.  Under this diagnostic code, a maximum 30 percent evaluation is warranted for severe symptoms, a 10 percent evaluation is warranted for mild symptoms, and a noncompensable evaluation is warranted when the condition is nonsymptomatic.  Id.  

The Veteran's gallbladder was removed in 1973.  Private and VA treatment records dating since that time document the Veteran's complaints of severe abdominal pain, indigestion, and nausea.  VA examinations conducted in November 2014, December 2015, April 2016, and March 2017 also document these symptoms, as well as the need for continuous medication.  Notably, the April 2016 VA examiner specifically characterized the Veteran's symptoms as severe and noted there had been no change in the condition since the earlier November 2014 VA examination.  As the claims file contains lay and medical evidence of severe symptoms associated with the Veteran's service-connected hepatitis A and gallbladder removal since the 1970s, the "increase in the disability" clearly occurred more than one year prior to the date of the increased rating claim.  The appropriate effective date for the award of a 30 percent evaluation is therefore the date the claim was received, i.e. December 8, 2015, and the claim is granted.  38 U.S.C.A. § 5110(b)(2);38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  


Surgical Scar

Service connection for a surgical scar, status post gallbladder removal, was granted in a February 2016 Board decision.  The RO implemented Board's findings in a February 2016 rating decision, awarding an initial noncompensable evaluation for the surgical scar effective December 13, 2013.  An increased 10 percent evaluation was subsequently assigned in a May 2016 rating decision, effective April 6, 2016.  The Veteran contends the award of a 10 percent rating for his surgical scar should be the original date of service connection: December 13, 2013.

The Board finds that an earlier effective date of December 13, 2013 is warranted for the 10 percent rating for the service-connected surgical scar.  The Veteran's original claim for service connection was received on that date and the evidence establishes his disability increased in severity and met the criteria for a 10 percent evaluation more than one year prior to the claim.  See 38 C.F.R. § 3.400(o).  The Veteran's surgical scar, status post gallbladder removal is rated under Diagnostic Code 7804  38 C.F.R. § 4.118.  Under this diagnostic code, a maximum 10 percent evaluation is warranted for one or two scars that are unstable or painful.  Id.  

The Veteran's gallbladder was removed in 1973 as a result of chronic cholecystectomy.  Private and VA treatment records dating since that time document the presence of an abdominal scar and the Veteran has competently and credibly reported that he has experienced pain and stretching of the scar since 1973.  VA examinations conducted in November 2014, April 2016, and March 2017 also document findings of a painful or unstable scar.  Although the December 2015 VA examiner characterized the scar as not painful, the Board finds that the claims file contains lay and medical evidence establishing the presence of a painful scar since the 1970s.  Therefore, the "increase in the disability" clearly occurred more than one year prior to the date of the Veteran's claim for service connection.  The appropriate effective date for the award of a 10 percent evaluation is therefore the date the initial claim was received, i.e. December 13, 2013, and the claim is granted.  38 U.S.C.A. § 5110(b)(2);38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  


GERD

The Veteran contends that service connection is warranted for GERD as secondary to hepatitis A with stomach issues and gallbladder removal.  He testified in March 2017 that he has experienced symptoms of GERD since an upper gastrointestinal (GI) bleed in 1991 due to the overuse of Aspirin.  Private and VA treatment records document complaints of heartburn dating from 1961 along with diagnoses of hernias, cholecystitis, and an upper GI bleed.  The Veteran reported a history of GERD at his initial VAMC evaluation in July 2005 and he has received consistent treatment for the condition since that time.  The diagnosis of GERD was also confirmed upon VA examination in September 2016.  The Veteran complained of heartburn during a December 2015 VA examination and it is clear to the Board that the Veteran's heartburn, reflux, and esophageal pain are a specific manifestation of the service-connected "stomach issues" associated with his hepatitis A.  Although the September 2016 VA examiner issued a medical opinion against secondary service connection, the Board notes that this opinion only addresses whether there is a link between the GERD and hepatitis A infection; the examiner did not discuss whether the Veteran's GERD is related to the associated stomach issues.  The Board will therefore resolve any doubt in the Veteran's favor and find that the claimed GERD is secondary to service-connected hepatitis A with stomach issues and removal of the gallbladder.


Left Eye Disability

The Veteran contends that service connection is warranted for a left eye disability characterized as a "drifting" or "shifty" left eye.  The Veteran clearly manifests a current disability: VA clinical records document diagnoses of large-angle alternating exotropia of the left eye throughout the claims period and the Veteran testified during the June 2016 and March 2017 hearings that his left eye would drift in relation to the right eye.  The medical and lay evidence therefore establishes a current left eye disability. 

The record contains some evidence that the Veteran's left eye condition pre-existed his enlistment into active duty in February 1943.  A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The Veteran's service treatment records are incomplete due to damage from a 1973 fire at the National Personnel Records Center (NPRC) and an enlistment examination is not included in the claims file.  Thus, no conditions were "noted" at enlistment and the presumption of soundness is for application in this case.  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated during such service.  38 U.S.C.A. § 1111.  

In this case, the Board finds that the presumption of soundness is not rebutted as the evidence does not clearly and unmistakably establish that the left eye condition pre-existed active duty service.  The Veteran testified in March 2017 that he developed a left eye drift as a child that was treated with an eye patch.  The problem resolved prior to enlistment, but reoccurred during active duty due to his squinting and work on the firing range.  Eye doctors at the VAMC also noted that the Veteran's left eye misalignment had been present since childhood in June 2013 and October 2014.  However, the Board notes that the physician's characterization of the condition was apparently based on the Veteran's reported history which is not consistent.  Despite his testimony in March 2017, the Veteran testified in June 2016 that his left eye misalignment did not exist prior to service.  He also stated during a December 2016 VAMC eye examination that the eyepatch he wore as a child was to correct an issue with the right eye.  As the lay evidence is not consistent regarding whether the claimed condition existed prior to service, the Board cannot conclude that the record clearly and unmistakably establishes it was present at the time of the Veteran's enlistment.  The presumption of soundness is not rebutted and the Board must consider the Veteran's claim as one for direct service connection and not aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The evidence establishes a link between the Veteran's current left eye large-angle alternating exotropia and active service.  The Veteran credibly testified during both hearings that he experienced left eye drifting during active duty service after spending a large amount of time on the firing range.  His separation examination, while incomplete, includes a finding that his left eye vision was impaired to 20/200 and another illegible eye condition.  The Board will resolve all doubt in favor of the Veteran and find that the Veteran's alternating exotropia of the left eye had its onset during active duty and service connection is warranted for the disability.  
As a final matter, the Board finds that the award of service connection in this case is limited to the diagnosed large-angle alternating exotropia of the left eye.  The Veteran's treatment records contain evidence of several other bilateral eye conditions, including ocular hypertension, a refractive error, and dry eye syndrome.  However, the Veteran's statements and testimony and his reference to service connection for a "left eye" disability clearly establish that this claim is limited to the specific condition of left eye exotropia.  Thus, service connection is only granted for large-angle alternating exotropia of the left eye.


Pancreas Disability

The competent medical evidence of record does not establish the presence of a chronic disability of the pancreas.  Service treatment records are incomplete and damaged, but are also negative for findings related to the pancreas.  The post-service medical evidence of record is also negative for a competent diagnosis of a pancreas disability.  None of the Veteran's VA or private physician have identified or diagnosed a pancreatic condition and VA examiners in November 2014, April 2016, and March 2017 indicated there were no signs or symptoms associated with a disability of the pancreas.  The Veteran submitted a private laboratory report in January 2017 showing he had increased amounts of pancreas enzymes, but this is merely a laboratory finding and is not a disability capable of service connection.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities). 

The Veteran testified in June 2016 and March 2017 that he has a pancreatic condition manifested by severe abdominal pain, nausea, and spontaneous vomiting when eating.  He also associated the claimed pancreas disability to his service-connected hepatitis A with liver and gallbladder abnormalities.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of a pancreas disability.  He is competent to identify and explain the symptoms that he observes and experiences, but the disability on appeal requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The symptoms reported by the Veteran, to include abdominal pain and vomiting, are general in nature and could relate to any number of disabilities involving multiple bodily systems.  In addition, these symptoms have been associated with other disabilities, including the service-connected hepatitis A with stomach issues, by several VA examiners.  Furthermore, the Veteran has not reported any contemporaneous medical diagnosis of the condition and his claim is not supported by a diagnosis of a medical professional.  While the Veteran provided January 2017 laboratory findings indicating an increase in pancreas enzyme levels, these findings were not accompanied by the identification of any actual disability.  Two months later, in March 2017, a VA examiner also did not find any evidence of a chronic pancreas condition.

Thus, the Board finds that the evidence establishes that the Veteran does not have a chronic disability of the pancreas.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.






ORDER

Entitlement to an initial rating in excess of 20 percent for osteoarthritis of the thoracic spine prior to December 28, 2016 is denied. 

Entitlement to a rating of 40 percent, but not higher, for osteoarthritis of the thoracic spine from December 28, 2016 is granted.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.

Entitlement to an effective date of December 8, 2015, but not earlier, for the award of a 30 percent evaluation for hepatitis A with stomach issues, to include status post gallbladder removal, is granted. 

Entitlement to an effective date of December 13, 2013, but not earlier, for the award of a 10 percent evaluation for a surgical scar, status post gallbladder removal, is granted. 

Entitlement to service connection for GERD as secondary to service-connected hepatitis A with stomach issues, to include status post gallbladder removal, is granted.

Entitlement to service connection for large-angle alternating exotropia of the left eye is granted.






Entitlement to service connection for a pancreas disability is denied.




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


